Exhibit CODE OF BUSINESS CONDUCT AND ETHICS Overview This Code of Business Conduct and Ethics applies to the Company’s employees, officers and directors. (References to “employees” in this Code include all employees and officers of the Company.) The Company conducts business in compliance with all applicable laws and regulations. It is critical that employees and directors observe these laws and regulations while conducting business on the Company’s behalf. The Company also promotes and expects ethical behavior in all employees. Any employee who has doubt about the best course of action in a particular situation should talk to a supervisor, manager or Human Resources for guidance. Conflicts of Interest; Corporate Opportunities Employees and directors are expected to avoid situations that create an actual or potential conflict. A conflict of interest exists when one’s loyalties or actions are divided between the Company’s interests and those of another such as a competitor, supplier, or customer. Employees and directors must avoid any activity, agreement, business investment or interest that could be in conflict with the Company’s interests or could interfere with their duty and ability to serve the Company as well as possible. Employees and directors are prohibited from (a) taking for themselves personal opportunities that are discovered through the use of corporate property, information or position, (b) using corporate property, information, or position for personal gain and (c) competing with the Company. Employees and directors owe a duty to the Company to advance its legitimate interests when the opportunity to do so arises. The Company has also developed, and publicly disclosed, certain guidelines for potentially competitive activities by its non-employee directors. Non-employee directors who have questions about such guidelines should contact the President of the Company. Situations of actual or potential conflict of interest are to be avoided by all employees.
